Citation Nr: 1032535	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for a cervical spine 
disability.  

2.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1981.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a cervical 
spine disability and a right shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 Board decision denied entitlement to service 
connection for cervical spine and right shoulder disabilities; 
the Veteran did not appeal.  

2.  Evidence received since the June 2005 Board decision is new 
and material and the Veteran's claim is reopened.  


CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied entitlement to 
service connection for cervical spine and right shoulder 
disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the June 
2005 Board decision and the Veteran's claims for entitlement to 
service connection for cervical spine and right shoulder 
disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for 
cervical spine and right shoulder disabilities was last denied in 
a June 2005 Board decision; the Veteran did not appeal.  In July, 
2007, the Veteran filed an application to reopen these claims, 
which was denied in a January 2008 rating decision because the RO 
found that new and material had not been presented.  The Veteran 
appealed.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final disallowance 
must be considered in determining whether the newly submitted 
evidence is material.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
reason for that last final disallowance of the claim.  Id.

The Board denied the appellant's prior claim for a cervical spine 
disability because it found that his disability was not related 
to service.  Thus, for evidence in this case to be considered new 
and material, it must show that the Veteran's neck disability had 
onset in service or was caused or aggravated by his active 
service.

The Board denied the appellant's prior claim for a right shoulder 
disability because it found that he did not have a current right 
shoulder disability.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran has a 
right shoulder disability.

Evidence submitted since the June 2005 Board decision includes a 
June 2008 opinion from a VA physician's assistant that the heavy 
lifting the Veteran did in service could have caused microtrauma 
which led to accelerated wear and tear on his cervical spine, as 
well as VA treatment records noting atrophy of the right 
trapezius muscle and pain in the upper extremities and the 
Veteran's testimony at his May 2010 hearing.  The Boards finds 
that this evidence is new and material; as it suggests a 
connection between the Veteran's cervical spine disability and 
his military service and also suggests a possible right shoulder 
disability.  Accordingly, the Veteran's prior claims are reopened 
and will be addressed in the Remand portion of this opinion.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection.  The veteran must also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In this case, the duty to notify was satisfied by a letter sent 
to the Veteran in august 2007.  This letter informed the Veteran 
of what evidence was required to reopen his prior claim and to 
substantiate his claim, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.  

The letter did incorrectly inform the Veteran that the last final 
decision in his case was in January 2003, when in fact it was in 
June 2005; however, the Board is granting the benefits sought by 
reopening the Veteran's claims.  Therefore, neither the duty to 
notify nor the duty to assist need to be further discussed.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the Veteran's 
prior claims for entitlement to service connection for a cervical 
spine disability and a right shoulder disability are reopened.


REMAND

As noted above the Veteran is seeking entitlement to service 
connection for a cervical spine disability and a right shoulder 
disability.  

At his May 2010 hearing, the Veteran testified that he has 
received disability benefits from the Social Security 
Administration (SSA) for physical disability since approximately 
1989.  

A review of the claims file reveals no records obtained from the 
SSA, and no clear determination as to the availability of any 
records which may have been in the possession of the SSA.  The 
Court has indicated that medical records upon which an award of 
Social Security disability benefits has been predicated are 
relevant to VA claims for service connection.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such records 
may be relevant to this claim for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records).

Additionally, the Veteran's service treatment records show that 
he was treated in November 1980 for a pulled right shoulder 
muscle.  Post service, the Veteran's claims file contains 
occasional complaints over the years for right shoulder pain.  An 
April 2008 VA treatment record notes severe atrophy of the right 
trapezius muscle.  At his May 2010 hearing, the Veteran described 
frequently lifting heavy boxes in service and expressed the 
belief that this caused his current neck and shoulder problems.

As there is evidence of an injury in service, as well as at least 
minimal evidence of continuity of symptomatology and a possible 
current disability, the Board find that the Veteran should be 
afforded a VA examination to determine if the Veteran has a 
current right shoulder disability and, if so, to determine 
whether it is at least as likely as not (fifty percent or 
greater), that this disability had onset in service or was cause 
or aggravated by the Veteran's active military service.

Furthermore, in light of the speculative medical opinion from a 
VA physicians assistant that the Veteran's cervical spine 
disability could be related to heavy lifting in service, the 
Veteran should also be afforded a new VA examination of his 
cervical spine disability.  The examiner is asked to render an 
opinion as to whether it is at least as likely as not that the 
Veteran's cervical spine disability had onset in service or was 
caused or aggravated by the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

2.	 Once this is done, schedule the Veteran 
for VA examinations of his cervical spine 
and right shoulder.  

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's cervical spine 
disability and right shoulder disability 
(if any) is causally related to the 
Veteran's active military service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  

All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

3.	 When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


